DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/25/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because "Cite No" "1" with "Patent Number" "0088373" is not a patent.  As noted on the signed IDS form accompanying this rejection, the remaining patent documents listed in the IDS have been fully considered by the Examiner.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8, 15 recites “accessing a digital wallet for the user to update a balance based on a recommendation of the next best action to be performed by the third party.” However, the as-filed disclosure does not appear to describe the “update a balance,” let alone how a “digital wallet” is accessed to “update a balance based on a recommendation of the next best action to be performed by the third party.” The specification only describes the digital wallet as: “The clinical network base module 118 may create a digital wallet for the new user, e.g., a PTOYNet Wallet (e.g., a PTOYNet Ethereum Wallet), at step 706…The private key may provide access to the user's health data stored on the digital wallet” (¶ 0039; ¶ 0061). Because no additional information is given, the disclosure fails to sufficiently describe “accessing a digital wallet for the user to update a balance based on a recommendation of the next best action to be performed by the third party.” 
Claim 18 recites “said recommendation being ranked based on the matched user data with the matched similar data of others.” However, the as-filed disclosure does not appear to describe how the recommendation is ranked based on the matched user data with the matched similar data of others. The specification only mentions the 
Claims 19-20 are rejected as being dependent on claim 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 11, 18 recites the limitation "the machine learning database" in line 2 (claim 4). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the machine learning database” is interpreted as “a machine learning database.”
Claims 12-17 are rejected as being dependent on claim 11.
Claims 19-20 are rejected as being dependent on claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 18 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 18 (which is representative of independent claims 1, 11) recites allowing a user to manage access of the user's health data to a third party…; correlating and matching…the user data with a similar data of other users for recommending a next best action to be performed by the third party, for preventing occurrence of a disease to the user, said recommendation being ranked based on the matched user data with the matched similar data of others; allowing the third party to look up a first patient data…and to filter…for a first patient data and a type of surgery; and extracting a most re-occurring data point when a correlation level of the user data with a similar data is greater than a predefined threshold.

Claim 1 recites additional elements (i.e., computer having a machine learning algorithm module; user device) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing system having processors, memory, machine learning algorithm module, machine learning database; user device) to perform the abstract idea. Claim 18 recites additional elements (i.e., computer having a non-transitory, computer readable medium, processor, machine learning algorithm module, machine learning database; user device) to perform the abstract idea. Looking to the specifications, the computer having a non-transitory, computer readable medium, processor, algorithm module, database are described at a high level of generality (¶ 0025; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0038; ¶ 0041), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the machine learning and user device only generally links the use of a 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer having a non-transitory, computer readable medium, processor, algorithm module, database) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 

Claims 2-6, 8, 10, 12-13, 15, 17, 19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 7, 9, 14, 16, 20 further recites the additional elements of a “blockchain database” and “clinical network support database that runs on a blockchain network,” which generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application and does not provide “significantly more.” Also, the limitations of “verifying that the user and the third party have access to a blockchain database storing the user's health data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0051; ¶ 0083) and Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser") (Wisser: ¶ 0170-0171), verifying that users have access to a blockchain database is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “requesting the similar data from a clinical network support database that runs on a blockchain network” is determined to constitute well-(Giordano: ¶ 0009; ¶ 0084; ¶ 0089) and Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser") (Wisser: ¶ 0170-0171), requesting data from a blockchain database is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception; also, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Claims 8, 15 further recites the additional elements of a “digital wallet,” which generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computers), and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” Also, the limitations of “accessing a digital wallet for the user to update a balance” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Liberty et al. (U.S. Patent App. Pub. No. US 2014/0006048 A1, hereinafter referred to as "Liberty") (Liberty: abstract) and Pourfallah et al. (U.S. Patent App. Pub. No. US 2012/0239417 A1, hereinafter referred to as "Pourfallah”) (Pourfallah: abstract; ¶ 0193), accessing a digital wallet to update a balance is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-12, 14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana").
Regarding claim 1, Giordano teaches a computer-implemented method of utilizing a user's health data stored over a health care network, for disease prevention, comprising: 
allowing a user to manage access of the user's health data to a third party with a user device (Giordano: ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0044, i.e., “Examples of transactions that may occur in a distributed medical records management network include…calls to allow access by others to a patient's medical record”; ¶ 0080; ¶ 0083, i.e., “the physician 502 (or the physician's smart contract 504) is authorized to be sent medical records from the patient 510”); and 
Yet, Giordano does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlating, using a machine learning algorithm module, the user data with a similar data of other users for suggesting a next best action to be performed by the third party (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), for preventing occurrence of a disease to the user (Examiner interprets the reason for correlating the user data with a similar data (i.e., “for suggesting a next best action to be performed by the third party, for preventing occurrence of a disease to the user”) as intended use, or result of the “correlating,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the correlating, using a machine learning algorithm module, the user data with a similar data of other users, as taught by Nawana, within the system of Giordano, with the motivation to “help determine the efficacy of a particular patient's post-op treatment plan in achieving the desired functional outcome, and/or to help monitor the patient's general health” (Nawana: ¶ 0324).
Regarding claim 2, Giordano and Nawana teach the computer-implemented method of claim 1, wherein the similar data of other users is identified based on age, medical conditions, complications after a medical procedure, or treatment (Nawana: ¶ 0324, i.e., “compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated”).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 3, Giordano and Nawana teach the computer-implemented method of claim 1, wherein the third party comprises at least one of a doctor, a surgeon, and a physician (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Giordano and Nawana teach the computer-implemented method of claim 1, further comprising allowing the third party to look up a first patient data in the machine learning database (Nawana: figure 35, i.e., after “Patient provides identifier to physician,” “Physician can view all patient data in Spinebox database”; ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0329) and to filter the machine learning database for a first patient data and a type of surgery (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering for a first patient data and a type of surgery, respectively, because “System loads patient data comparison group” based on the given inputs; ¶ 0329).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Giordano and Nawana teach the computer-implemented method of claim 1, further comprising extracting a most re- occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification, e.g., perform a specific exercise once every other day instead of once daily, cease performance of a particular exercise, decrease salt intake, wear a knee brace 24/7 instead of only while sleeping, add or change medication type and dosage, etc.” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of the user data with a similar data is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Giordano and Nawana teach the computer-implemented method of claim 1, wherein allowing a user to manage access of the user's health data to a third party comprises verifying that the user and the third party have access to a (Giordano: ¶ 0009; ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0051; ¶ 0083).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 9, Giordano and Nawana teach the computer-implemented method of claim 1, wherein correlating the user data with a similar data of other users comprises requesting the similar data from a clinical network support database that runs on a blockchain network (Giordano: ¶ 0009; ¶ 0084; ¶ 0089, i.e., Examiner interprets the “medical record of a patient” as the claimed similar data because it is accessed “using a distributed ledger” which comprises a blockchain database).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 10, Giordano and Nawana teach the computer-implemented method of claim 1, wherein suggesting the next best action to be performed by the third party comprises providing a medication schedule to a patient after a surgery based on a likely outcome for other users undergoing a similar surgery (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…add or change medication type and dosage…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy”).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 11, Giordano teaches a system for utilizing a user's health data stored over a healthcare network, for disease prevention, comprising: 
one or more processors; 
a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors, cause the system (Giordano: ¶ 0025) to: 
allow a user to manage access of the user's health data to a third party with a user device (Giordano: ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0044, i.e., “Examples of transactions that may occur in a distributed medical records management network include…calls to allow access by others to a patient's medical record”; ¶ 0080; ¶ 0083, i.e., “the physician 502 (or the physician's smart contract 504) is authorized to be sent medical records from the patient 510”); 
Yet, Giordano does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlate, using a machine learning algorithm module, the user data with a similar data of other users for suggesting a next best action to be performed by the third party (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), for preventing occurrence of a disease to the user (Examiner interprets the reason for correlating the user data with a similar data (i.e., “for suggesting a next best action to be performed by the third party, for preventing occurrence of a disease to the user”) as intended use, or result of the “correlating,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
allow the third party to look up a first patient data in the machine learning database (Nawana: figure 35, i.e., after “Patient provides identifier to physician,” “Physician can view all patient data in Spinebox database”; ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0329) and to filter the machine learning database for a first patient data and a type of surgery (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering for a first patient data and a type of surgery, respectively, because “System loads patient data comparison group” based on the given inputs; ¶ 0329).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 12, Giordano and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to extract a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification, e.g., perform a specific exercise once every other day instead of once daily, cease performance of a particular exercise, decrease salt intake, wear a knee brace 24/7 instead of only while sleeping, add or change medication type and dosage, etc.” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of the user data with a similar data is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 14, Giordano and Nawana teach the system of claim 11, wherein to allow a user to manage access of the user's health data to a third party the one or more processors execute instructions to verify that the user and the third party have access to a blockchain database storing the user's health data (Giordano: ¶ 0009; ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0051; ¶ 0083).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 16, Giordano and Nawana teach the system of claim 11, wherein to correlate the user data with a similar data of other users the one or more processors further execute instructions to request the similar data from a clinical network support database that runs on a blockchain network (Giordano: ¶ 0009; ¶ 0084; ¶ 0089, i.e., Examiner interprets the “medical record of a patient” as the claimed similar data because it is accessed “using a distributed ledger” which comprises a blockchain database).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 17, Giordano and Nawana teach the system of claim 11, wherein to suggest the next best action to be performed by the third party the one or more processors further execute instructions to provide a medication schedule to a patient after a surgery based on a likely outcome for other users undergoing a similar surgery (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…add or change medication type and dosage…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy”).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 18, Giordano teaches a non-transitory, computer readable medium storing instructions which, when executed by a processor, cause a computer to perform a method (Giordano: ¶ 0025) for utilizing a user's health data stored over a healthcare network, for disease prevention, the method comprising: 
allowing a user to manage access of the user's health data to a third party with a user device (Giordano: ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0044, i.e., “Examples of transactions that may occur in a distributed medical records management network include…calls to allow access by others to a patient's medical record”; ¶ 0080; ¶ 0083, i.e., “the physician 502 (or the physician's smart contract 504) is authorized to be sent medical records from the patient 510”); 
Yet, Giordano does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlating and matching, using a machine learning algorithm module, the user data with a similar data of other users for recommending a next best action to be (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), for preventing occurrence of a disease to the user (Examiner interprets the reason for correlating the user data with a similar data (i.e., “for suggesting a next best action to be performed by the third party, for preventing occurrence of a disease to the user”) as intended use, or result of the “correlating,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), said recommendation being ranked based on the matched user data with the matched similar data of others (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324); 
allowing the third party to look up a first patient data in the machine learning database (Nawana: figure 35, i.e., after “Patient provides identifier to physician,” “Physician can view all patient data in Spinebox database”; ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0329) and to filter the machine learning database for a first patient data and a type of surgery (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering for a first patient data and a type of surgery, respectively, because “System loads patient data comparison group” based on the given inputs; ¶ 0329); and 
extracting a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification, e.g., perform a specific exercise once every other day instead of once daily, cease performance of a particular exercise, decrease salt intake, wear a knee brace 24/7 instead of only while sleeping, add or change medication type and dosage, etc.” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of the user data with a similar data is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 20, Giordano and Nawana teach the non-transitory, computer-readable medium of claim 18, wherein allowing a user to manage access of the user's (Giordano: ¶ 0009; ¶ 0026, i.e., “The medical records system can restrict access to medical records to only authorized users”; ¶ 0051; ¶ 0083).
The obviousness of combining the teachings of Giordano and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-5, 7, 9-12, 14, 16-18, 20 above, further in view of Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser").
Regarding claim 6, Giordano and Nawana teach the computer-implemented method of claim 1.
Yet, Giordano and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, further comprising selecting a new predetermined parameter in the user data (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients” as the claimed new predetermined parameter in the user data) for correlating with the similar data (Examiner interprets the reason for selecting a new predetermined parameter (i.e., “for correlating with the similar data”) as intended use, or result of the “selecting,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur) when a correlation level of the user data with a similar data is less (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the selecting a new predetermined parameter in the user data when a correlation level of the user data with a similar data is less than a predefined threshold, as taught by Wisser, with the system of Giordano and Nawana, with the motivation for “improved physician workflow, physician collaboration with the goals of saving time and cost for the patient and physicians as well as improving better treatment outcomes” (Wisser: ¶ 0048).
Regarding claim 13, Giordano and Nawana teach the system of claim 11.
Yet, Giordano and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, wherein the one or more processors further execute instructions to select a new predetermined parameter in the user data (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients” as the claimed new predetermined parameter in the user data) for correlating with the similar data (Examiner interprets the reason for selecting a new predetermined parameter (i.e., “for correlating with the similar data”) as intended use, or result of the “selecting,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur) when a correlation level of the user data with a similar data is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).

Regarding claim 19, Giordano and Nawana teach the non-transitory, computer readable medium of claim 18.
Yet, Giordano and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, further comprising selecting a new predetermined parameter in the user data (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients” as the claimed new predetermined parameter in the user data) for correlating with the similar data (Examiner interprets the reason for selecting a new predetermined parameter (i.e., “for correlating with the similar data”) as intended use, or result of the “selecting,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur) when a correlation level of the user data with a similar data is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
The obviousness of combining the teachings of Giordano, Nawana, and Wisser are discussed in the rejection of claim 6, and incorporated herein.
Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-5, 7, 9-12, 14, 16-18, 20 .
Regarding claim 8, Giordano and Nawana teach the computer-implemented method of claim 1.
Yet, Giordano and Nawana do not explicitly teach, but Liberty teaches, in the same field of endeavor, further comprising accessing a digital wallet for the user (Liberty: abstract, i.e., “provides an indication of specified medications the user is to take, where the indication includes instructions for taking the specified medications. The indication is also displayed to the user via the mobile wallet application”) to update a balance based on a recommendation of the next best action to be performed by the third party (Examiner interprets the reason for accessing a digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the accessing a digital wallet for the user, as taught by Liberty, with the system of Giordano and Nawana, with the motivation for “treatment compliance… \remote patient monitoring” (Liberty: ¶ 0168).
Regarding claim 15, Giordano and Nawana teach the system of claim 11.
Yet, Giordano and Nawana do not explicitly teach, but Liberty teaches, in the same field of endeavor, wherein the one or more processors further execute instructions to access a digital wallet for the user (Liberty: abstract, i.e., “provides an indication of specified medications the user is to take, where the indication includes instructions for taking the specified medications. The indication is also displayed to the user via the mobile wallet application”) to update a balance based on a recommendation of the next best action to be performed by the third party (Examiner interprets the reason for accessing a digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Giordano, Nawana, and Liberty are discussed in the rejection of claim 8, and incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOGUE et al. (U.S. Patent App. Pub. No. US 2018/0330800 A1) teaches using machine learning models to predict best treatment plans for surgical patients.
JP6709166B2 teaches using machine learning processes to classify medical data and match the patient with his subgroup.
“Automated Virtual Coach for Surgical Training” teaches using matching techniques to look-up similar surgeries for guidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626